         Case 1:21-mc-00640-GHW Document 18 Filed 08/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 IN RE APPLICATION OF ALBERTO SAFRA                        No. 21-MC-00640-GHW
 FOR AN ORDER TO TAKE DISCOVERY FOR
 USE IN FOREIGN PROCEEDINGS PURSUANT                       Judge Gregory H. Woods
 TO 28 U.S.C. § 1782

                VICKY SAFRA’S NOTICE OF MOTION TO INTERVENE


               Vicky Safra, as the executor and administrator of the Estate of Joseph Yacoub

Safra (the “Estate”), by and through her counsel, will respectfully move this Court at the United

States District Court for the Southern District of New York at 500 Pearl Street, New York, New

York 10007, on a date and time to be set by the Court, for an Order pursuant to Federal Rule of

Civil Procedure 24 allowing her to intervene, as of right or alternatively at the Court’s discretion,

in the above-referenced proceeding.



 Dated: August 31, 2021                            Respectfully submitted,


                                                   /s/ Steven L. Holley
                                                   Steven L. Holley
                                                   Matthew J. Porpora
                                                   Michael P. Devlin
                                                   Karl L. Bock
                                                   SULLIVAN & CROMWELL LLP
                                                   125 Broad Street
                                                   New York, New York 10004-2498
                                                   Tel: (212) 558-4000
                                                   holleys@sullcrom.com
                                                   porporam@sullcrom.com
                                                   devlinm@sullcrom.com
                                                   bockk@sullcrom.com

                                                   Attorneys for Vicky Safra
